DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  Claims 1-6 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: Page 10 line 24 “area 115”. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (US 2018/0039376).

Regarding Claim 1 (Original), Peterson teaches a remote control device adapted to be installed in a mobile entity [¶0060 teaches electronics for automobiles] to control an operation of a controlled device [¶0060 teaches receiving touch input to control an electronic device], comprising:
a control surface [fig. 1A @112] having 
a first area [fig. 1A @116a, includes large area sensor 120a and 120b,  ¶0061, “dimensionally configurable input regions 116a, 116b, and 116c”] configured to accept a first operation [construed as touch contact to input region 116a, ¶0061, “a touch contact that causes the user input device 104 to generate a user input signal”] performed with an object [¶0049, “an actuating object, such as a finger”] for enabling a first function of the controlled device [¶0117 teaches raising volume in an audio device], and 
a second area [fig. 1A @116b, includes large area sensor 124a and 124b] configured to accept a second operation [construed as touch contact to input region 116b] performed with the object [¶0049 teaches finger] for enabling a second function of the controlled device [¶0015, “ a size of the region may be updated in response to a change in a size of the dynamically configurable input area … the region may be indicative of a function performed in response to the user input signal”]; and
a detector [fig. 6 @636] configured to detect an electrostatic capacity between the control surface and the object ¶0075, “the user input device 104 may measure the capacitance at each of the large-area sensors 120a, 120b and generate a corresponding user input signal. This change in capacitance may be due to a touch contact received from an actuating object”]; and a processing device [fig. 6 @608] configured to: determine that the object contacts or approaches [fig. 5 @504], 
the first area [large area sensor 120a (first electrode) and 120b (second electrode)] or 
the second area [large area sensor 124a (first electrode) and 124b (second electrode)], based on the electrostatic capacity [¶0139, “The sensors 636 may also include one or more proximity sensors, such as a magnetic hall-effect sensor, inductive sensor, capacitive sensor, continuity sensor, or the like. In one embodiment, the sensors 636 may include the large-area sensors 120a, 120b described in relation to 
enlarge [¶0048, “the user input device may be configured to enlarge or expand the dimensionally configurable input region in response to a reduced predicted accuracy”] the first area [figs. 1A  and 4A @116a] in a case where it is determined that the object contacts or approaches the first area [fig. 5 @516 when the first and second electrode are 120a and 120b]; and
enlarge [¶0048] the second area [fig. 1A @116b] in a case where it is determined that the object contacts or approaches the second area [fig. 5 @516 when the first and second electrode are 124a and 124b].

Regarding Claim 5 (Original), Peterson teaches a processing device adapted to be installed in a remote control device configured to remotely control [¶0047 teaches integrating device into a dashboard or any component that can be adapted to receive touch input] an operation [¶0060 teaches receiving touch input to control an electronic device] of a controlled device in a mobile entity [¶0060 teaches electronics for automobiles], comprising:
a reception interface [fig. 6 @620] configured to receive a detection signal corresponding to an electrostatic capacity [¶0075] between an object [¶0049 teaches finger] and a control surface [fig. 1A @112] having 
a first area [fig. 1A @116a, includes large area sensor 120a and 120b,  ¶0061, “dimensionally configurable input regions 116a, 116b, and 116c”] configured to accept a first operation [construed as touch contact to input region 116a, ¶0061, “a touch performed with an object [¶0049, “an actuating object, such as a finger”] for enabling a first function of the controlled device [¶0117 teaches raising volume in an audio device], and 
a second area [fig. 1A @116b, includes large area sensor 124a and 124b] configured to accept a second operation [construed as touch contact to input region 116b] performed with the object [¶0049 teaches finger] for enabling a second function of the controlled device [¶0015, “ a size of the region may be updated in response to a change in a size of the dynamically configurable input area … the region may be indicative of a function performed in response to the user input signal”]; and a processor [fig. 6 @608] configured to:
determine that the object contacts or approaches [fig. 5 @504],
the first area [large area sensor 120a (first electrode) and 120b (second electrode)] or 
the second area [large area sensor 124a (first electrode) and 124b (second electrode)], based on the electrostatic capacity [¶0139, “The sensors 636 may also include one or more proximity sensors, such as a magnetic hall-effect sensor, inductive sensor, capacitive sensor, continuity sensor, or the like. In one embodiment, the sensors 636 may include the large-area sensors 120a, 120b described in relation to FIG. 1A. Additionally or alternatively, the user input device 104 may adjust a size of an input region based on one or more outputs from the sensors 636”];
enlarge [¶0048, “the user input device may be configured to enlarge or expand the dimensionally configurable input region in response to a reduced predicted the first area [figs. 1A  and 4A @116a] in a case where it is determined that the object contacts or approaches the first area [fig. 5 @516 when the first and second electrode are 120a and 120b]; and
enlarge [¶0048] the second area [fig. 1A @116b] in a case where it is determined that the object contacts or approaches the second area [fig. 5 @516 when the first and second electrode are 124a and 124b].

Regarding Claim 6 (Original), Peterson teaches non-transitory computer-readable medium having recorded a computer program adapted to be executed by a processor in a processing device adapted to be installed in a remote control device configured to remotely control an operation of a controlled device in a mobile entity, the computer program being configured to, when executed, cause the processing device to [¶0133-¶0136 teach computer readable instructions executed by a processor]:
receive a detection signal [fig. 5 @504] corresponding to an electrostatic capacity between an object [¶0049 teaches a finger] and a control surface [fig. 1A @112] having 
a first area [fig. 1A @116a, includes large area sensor 120a and 120b,  ¶0061, “dimensionally configurable input regions 116a, 116b, and 116c”] configured to accept a first operation [construed as first touch input region 116a, ¶0061, “a touch contact that causes the user input device 104 to generate a user input signal”] performed with an object [¶0049, “an actuating object, such as a finger”] for enabling a first function of the controlled device [¶0117 teaches raising volume in an audio device],
a second area [fig. 1A @116b, includes large area sensor 124a and 124b] configured to accept a second operation [construed as second touch input to input region 116b] performed with the object [¶0049 teaches finger] for enabling a second function of the controlled device [¶0015, “ a size of the region may be updated in response to a change in a size of the dynamically configurable input area … the region may be indicative of a function performed in response to the user input signal”]; 
determine that the object contacts or approaches [fig. 5 @504], 
the first area [large area sensor 120a (first electrode) and 120b (second electrode)] or 
the second area [large area sensor 124a (first electrode) and 124b (second electrode)], based on the electrostatic capacity [¶0139, “The sensors 636 may also include one or more proximity sensors, such as a magnetic hall-effect sensor, inductive sensor, capacitive sensor, continuity sensor, or the like. In one embodiment, the sensors 636 may include the large-area sensors 120a, 120b described in relation to FIG. 1A. Additionally or alternatively, the user input device 104 may adjust a size of an input region based on one or more outputs from the sensors 636”];
enlarge [¶0048, “the user input device may be configured to enlarge or expand the dimensionally configurable input region in response to a reduced predicted accuracy”] the first area [figs. 1A  and 4A @116a] in a case where it is determined that the object contacts or approaches the first area [fig. 5 @516 when the first and second electrode are 120a and 120b]; and
enlarge [¶0048] the second area [fig. 1A @116b] in a case where it is determined that the object contacts or approaches the second area [fig. 5 @516 when the first and second electrode are 124a and 124b].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Peterson in view of Brown (US 2021/0051275) and Minton (US 20121/0083104).  All reference is to Peterson unless indicated otherwise.

 Regarding Claim 2 (Original), Peterson teaches the remote control device according to Claim 1
Peterson does not teach the second operation is an operation in which a position of the object that is to be detected relative to the control surface changes with a speed that is less than a threshold value; and wherein the processing device is configured to enable the first area to accept [construed as detect] the second operation [second touch input] when the second area begins to accept [construed as detect] the second operation 
Brown teaches an operation in which a position of an object that is to be detected relative to a control surface changes with a speed that is less than a threshold value [¶0239,  “In FIGS. 8A-8E, the movement of contact 808 is a slow and deliberate movement with a … speed that is slower than a predetermined speed threshold”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to define a swipe gesture as a touch that moves at a speed less than a threshold, as taught by Brown into the remote control device taught by Peterson, in 
Peterson in view of Brown does not teach the processing device is configured to enable the first area to accept the second operation when the second area begins to accept the second operation
Minton teaches a processing device is configured to enable a first area [area defined by fig. 2 @220 for numeral 9] to accept [construed as detect] a second operation [fig. 2 @240 swipe gesture] when a second area [fig. 2 @220 for numeral 5] begins [after 240 is detected the processor enables detection of touch continuing from 240 including 242 which is in first area] to accept [construed as detect] the second operation [fig. 2 @240]
Before the application was filed it would have been obvious to one of ordinary skill in the art to enable a touch input applied in a first area to continue to be detected when the touch crosses from the first area to a second area, as taught by Minton, into the remote control device, taught by Peterson in view of Brown, in order to ensure the drivers intended input is captured without reducing the driver to visually verify the gesture is performed exactly in a particular designated touch area.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Minton. All reference is to Peterson unless indicated otherwise.

Claim 3 (Original), Peterson teaches the remote control device according to Claim 1, wherein
the controlled device is equipped with a display section [fig. 6 @618] configured to display an image [¶0137]
Peterson does not teach the second operation is an operation for associating a position in the control surface with a position in the image; and wherein the processing device is configured to enable the first area to accept the second operation when the second area begins to accept the second operation
Minton teaches a second operation [fig. 2 swipe from 240 -242] is an operation for associating a position in the control surface with a position in the image [swipe changes the touch area related to a first area by correlating the touch position location from 240 to 242 and adjusting the selection zone size of the associated portion of the image] and wherein 
the processing device [fig. 7 @710] is configured to enable a first area [area defined by fig. 2 @220 for numeral 9] to accept [construed as detect] a second operation [fig. 2 @240 swipe gesture] when a second area [fig. 2 @220 for numeral 5] begins [after 240 is detected the processor enables detection of touch continuing from 240 including 242 which is in first area] to accept [construed as detect] the second operation [fig. 2 @240]
Before the application was filed it would have been obvious to one of ordinary skill in the art to correlate a touch position with an image position and enable a touch input applied in a first image area to continue to be detected when the touch crosses from the first image area to a second image area, as taught by Minton, into the remote .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Westerman (US 2009/0174679). All reference is to Peterson unless indicated otherwise.

Regarding Claim 4 (Original), Peterson teaches the remote control device according to Claim 1
Peterson does not teach the processing device is configured to maintain an initial state of each of the first area and the second area in a case where it is determined that the object contacts or approaches plural positions on the control surface
Westerman teaches a processing device [fig. 8 @802] is configured to maintain an initial state [construed as ignoring contact or approach detection of the object] of each of a first area [fig. 1A @102] and a second area [fig. 1A @104] in a case where it is determined that an object contacts or approaches plural positions on a control surface [¶0034, “In the example of FIG. 1a, because touch images 106 and 108 have centroids 110 and 112, respectively, located in edge band 102, the contacts can be ignored”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to ignore data which indicates an object is located at multiple positions, as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Douglas M Wilson/         Examiner, Art Unit 2694